Case 2:17-cr-00132-JAD-NJK Document 96
                                    95 Filed 03/19/21
                                             03/18/21 Page 1 of 5
Case 2:17-cr-00132-JAD-NJK Document 96
                                    95 Filed 03/19/21
                                             03/18/21 Page 2 of 5
Case 2:17-cr-00132-JAD-NJK Document 96
                                    95 Filed 03/19/21
                                             03/18/21 Page 3 of 5
Case 2:17-cr-00132-JAD-NJK Document 96
                                    95 Filed 03/19/21
                                             03/18/21 Page 4 of 5
Case 2:17-cr-00132-JAD-NJK Document 96
                                    95 Filed 03/19/21
                                             03/18/21 Page 5 of 5




                        May 11, 2021, at 11:00 a.m.


           Dated: March 19, 2021.
